a

sO

10
il
12
13
ld
1
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00382-EJD Document 113 Filed 03/17/21 Page 1 of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, } CASE NO. 19-CR-00382 EJD
Plaintiff, VERDICT FORM
“
JUAN ROCHA,
a/k/a Pablo Anthony Nunez, }
Defendant.

 

We, the Jury, find the defendant, Juan Rocha, a/k/a Pablo Anthony Nunez:

GUILTY NOT GUILTY

KK

(place an X on the appropriate line)

of a False Statement in an Application for a Passport, on or about January 4, 2016, in violation of Title

18, United States Code, Section 1542, as charged in Count One of the Indictment.

DATED: 3 EI . / it fign
FOREPERSON nN NN

VERDICT FORM
19-CR-00382 EJD

 

 

 
